DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After-Final Amendment
MPEP 714.12 recites in part: “Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered.”
The after-final amendment dated 1/25/2022 places the application in condition for allowance (see Reasons for Allowance section of this Office Action below) and therefore has been entered.
Reasons for Allowance
Claims 1, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Final Rejection dated 12/8/2021 indicated that claims 5 and 9 as objected to but would be allowable if written in independent form.
The after-final amendment has amended the features of claims 5 and 9 (and any intervening claim) into the independent claims that they respectively depended on (i.e., claims 1 and 8). Therefore, claims 1 and 8 (and any dependent claim thereof) are allowed for the same reasons previously discussed regarding claims 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793